Case 1:21-cv-01990-JGK Document1-1 Filed 03/08/21 Page 1 of 2

EXHIBIT 1
Case 1:21-cv-01990-JGK Document 1-1 Filed 03/08/21 Page 2 of 2

SOD03 ‘A'N DBO, MAN PPE) oYNS Jeans freA, GG “OM LETS TVLNGINGAKSE

'
1jO sBuly, Ajo ey3 are ‘jue
; Terre aa B ee Sueed no 40 Aue 0} LUNOSSIP jeyue|sqns e |AAW peueiiip foe oq teen pinot AU “‘paau é
uae ete si ou UUM S{Uearo uno Gurpre epi eye SOQWe) ay] ul SdiysuoHejau Buiia}so4 “ul sedi ak
ee aan ee 4 jo eseyound ey 0} GAISUadXeUI pom ayy Ind 0] ejqe aq 0} ere Kjauianxe sy "jB}alW snor clon
hi ed ne -. bes en aes wianare a ce OM) OS SpIMUoReU Aoysodep jersey AleAg tea Bababies
| Ayel UOpucT Jo spAory YyBnony shempe aue satoiod aot i
: 1lOyod sourinsur 4
Ife JO Aepes eyy eunsue pure yereia unoA Suro|s/Burogey jo shem SAVeUaye fo hedea SJOYO ‘OUl heen eee oe

"BAD
' k aa ae : bagi JSOWW 9y] are UOUMG JOf See} Ino sayuezenB am ‘Lunipe|yed Jo Pue lunged soaps 10 pio 43 AA
ae ee Meo og yore - aoe oe fee a thas ed WIN] OAS "par “sjereus uNeLu Ano] Sy] wuts
t O68 {si Sy, SUID JO syou 5 .
[ee snoteid/uoling Aue Buiseysind 40 Suoldo eaisusdxeut sour ae Siayo a chitefh itlistertch ein sage aaaeeen,

‘nod UL digsuaiejas

‘\USIID Iseleeq

Avidsip uo sume ppb sige, +
Aej03ip vo ong poh si Giee6s'} «
